internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-120397-98 date date legend trust x y charity s t cite a this letter responds to a letter dated date submitted by your authorized representative on behalf of trust requesting a ruling regarding the application of sec_664 of the internal_revenue_code to a proposed amendment to the governing instrument of trust the information submitted indicates that trust is a charitable_remainder_annuity_trust described in sec_664 the governing instrument of trust provides that the trustee y shall pay an amount the annuity amount equal to five percent of the initial fair_market_value of trust property to x for life the annuity amount is paid in quarter- annual installments from trust income and to the extent trust’s income is insufficient from principal any trust income in excess of the annuity amount is paid to charity a plr-120397-98 nonprofit organization described in sec_170 the governing instrument provides that at the time of any payment to charity charity must qualify as an organization described in sec_170 and sec_2055 the governing instrument provides that the adjusted_basis of any trust property that the trustee distributes in_kind to charity during the life of x must be fairly representative of the adjusted_basis for such purposes of all trust property available for distribution on the date of distribution charity has received only nominal payments of income from trust therefore x y and trust propose to amend the governing instrument to provide that y may distribute up to dollar_figures from trust principal to charity each year during x’s lifetime if the principal_amount of trust is at least dollar_figuret after each distribution the proposed amendment it has been represented that state law allows nonjudicial resolution agreements to grant trustees necessary or desirable powers not otherwise granted in the trust instrument or given by law that are not inconsistent with the provisions or purposes of the trust such written agreements may be filed with the court and following a statutory period and assuming no objections such agreement is deemed as a final order binding all parties if all required parties waive the notice procedure the agreement will be deemed approved and will be equivalent to a final order binding all parties on the date of filing cite a it has also been represented that x will not claim a deduction under sec_170 or sec_2522 for any distribution to charity you have requested a ruling that adoption of the proposed amendment will not disqualify trust as a charitable_remainder_trust under sec_664 sec_664 provides in part that a charitable_remainder_annuity_trust is a_trust a from which a sum certain which is not less than percent nor more than percent of the initial net fair_market_value of all property placed in trust is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life of such individual b from which no amount other than the amount described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 and c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 sec_1_664-2 of the income_tax regulations provides that no amount other than the annuity amount may be paid to or for_the_use_of any person other than plr-120397-98 an organization described in sec_170 sec_1_664-2 further provides that the governing instrument may provide that any amount other than the annuity amount shall be paid or may be paid in the discretion of the trustee to an organization described in sec_170 provided that in the case of distributions in_kind the adjusted_basis of the property distributed is fairly representative of the adjusted_basis of the property available for payment on the date of payment after applying the law to the facts submitted and representations made we conclude that the proposed amendment to trust’s governing instrument allowing y to distribute to a charitable_remainder beneficiary described in sec_170 up to dollar_figures of trust principal each year during x’s life will not disqualify trust as a charitable_remainder_annuity_trust under sec_664 except as specifically provided above we express no opinion regarding the federal_income_tax treatment of trust or the consequences of the proposed amendment under any other provision of the code or regulations specifically we express no opinion regarding whether trust is a charitable_remainder_annuity_trust under sec_664 or whether charity is an organization described in sec_170 this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent under the power_of_attorney on file with this office a copy of this letter is being sent to trust’s authorized representative sincerely yours jeff erickson assistant to the chief branch office of the assistant chief_counsel passthroughs special industries enclosure copy for sec_6110 purposes
